              Case 5:19-cv-01642-SVW-SP Document 163 Filed 07/21/21 Page 1 of 2 Page ID #:2771



                       1
                       2
                                                                                         JS-6
                       3
                       4
                       5
                       6
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   ODILA PENALOZA, individually and            Case No. 5:19-cv-01642-SVW-SP
                           as the Successor in Interest to Erick
                      12   Aguirre & SAMANTHA GOODE,                   ORDER DISMISSING ACTION
                                                                       WITH PREJUDICE
                      13                           Plaintiffs,
                                                                       [Stipulation to Dismiss Action with
                      14   v.                                          Prejudice filed concurrently herewith]
                      15   CITY OF RIALTO; ET AL.,                     Judge:     Hon. Stephen V. Wilson
                      16                           Defendants.
                      17
                      18            Pursuant to the Stipulation To Dismiss This Action With Prejudice filed by
                      19   Plaintiff ODILA PENALOZA, individually and as the Successor in Interest to
                      20   Erick Aguirre, Plaintiff SAMANTHA GOODE, and Defendants CITY OF
                      21   RIALTO, JARROD ZIRKLE, and MATTHEW LOPEZ (hereinafter
                      22   “Defendants”),, and pursuant to Federal Rules of Civil Procedure, Rule
                      23   41(a)(1)(A)(ii), IT IS HEREBY ORDERED that the entire action, including all
                      24   claims against CITY OF RIALTO, JARROD ZIRKLE, and MATTHEW LOPEZ,
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                           5:19-CV-01642-SVW-SP
                           LA #4850-2790-0908 v1                     -1-
  ATTO RNEY S AT LAW                                                                              PROPOSED ORDER
     LOS A NG EL ES
              Case 5:19-cv-01642-SVW-SP Document 163 Filed 07/21/21 Page 2 of 2 Page ID #:2772



                       1   and all claims against any unserved Defendants, is hereby dismissed with prejudice.
                       2   Each party is to bear their own attorneys’ fees and costs.
                       3
                       4   Dated:          July 21   , 2021
                                                                  Honorable Stephen V. Wilson
                       5                                          United States District Judge
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                        5:19-CV-01642-SVW-SP
                           LA #4850-2790-0908 v1                    -2-
  ATTO RNEY S AT LAW                                                                           PROPOSED ORDER
     LOS A NG EL ES
